EXHIBIT 10.2

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

                This Fourth Amendment to Amended and Restated Credit Agreement
(this "Amendment") dated as of July 17, 2006, is entered into with reference to
the Amended and Restated Credit Agreement dated as of July 22, 2004, (as
amended, the "Credit Agreement"), among Aztar Corporation ("Borrower"), the
Lenders party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not defined herein are used with the meanings set
forth for those terms in the Credit Agreement.

RECITALS




                        A.        On or about May 19, 2006, Borrower terminated
its merger agreement
with Pinnacle Entertainment, Inc. ("Pinnacle"). In connection with such
termination, Borrower paid Pinnacle termination fees and expenses in the
aggregate amount of $78,000,000 (the "Pinnacle Termination Payments").

                        B.        Substantially concurrently with the making of
the Pinnacle Termination Payments, Borrower entered into a merger agreement with
an affiliate of Columbia Sussex Corporation ("Columbia") and, in connection
therewith, Columbia caused the making of a payment to Borrower in the amount of
$78,000,000 as a reimbursement of the Pinnacle Termination Payments (the
"Columbia Payment").

                        C.        Borrower has determined that (i) the payment
of the Pinnacle Termination Payments should be deducted as an expense in
determining Borrower's net income, and (ii) the receipt of the Columbia Payment
should not be included in determining Borrower's net income.

                        D.        Borrower has requested that the payment of the
Pinnacle Termination Payments and the receipt of the Columbia Payment be
excluded from the calculation of Adjusted EBITDA under the Credit Agreement.





AGREEMENT


                        NOW, THEREFORE, Borrower and the Administrative Agent,
acting with the
written consent of the Required Lenders pursuant to Section 10.01 of the Credit
Agreement, hereby agree to amend the Credit Agreement as follows:

                        1.        Exclusion of Payments from Determination of
Adjusted EBITDA.
Borrower and Administrative Agent hereby agree that the Pinnacle Termination
Payments and the Columbia Payment shall both be disregarded in calculating
Adjusted EBITDA. The amendment contained in this Section shall have retroactive
effect to June 30, 2006.

                        2.        Conditions Precedent. The effectiveness of
this Amendment shall be subject to the prior satisfaction of the following
conditions precedent:

                                    (i)         Administrative Agent shall have
received counterparts of this
           Amendment executed by a Responsible Officer of the Borrower;


-1-

 


                                    (ii)        Administrative Agent shall have
received the written consent of
           the Required Lenders as required under Section 10.01 of the Credit
Agreement in the form
           of Exhibit A to this Amendment; and

                                    (iii)       Borrower shall have paid to the
Administrative Agent, for the
           benefit of each Lender which has executed and delivered a Consent to
this Amendment
           prior to 5:00 p.m., Los Angeles local time on July 17, 2006, a work
fee of $5000.

                        3.        Representations and Warranties. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
date hereof that:

                                    (i)         The Borrower has all necessary
power and has taken all corporate
           action necessary to enter into this Amendment and to make this
Amendment, and all other
           agreements and instruments to which it is a party executed in
connection herewith, the
           valid and enforceable obligations they purport to be.

                                    (ii)        Giving effect to this Amendment,
each of the representations and
           warranties which are required to be accurate as of the date of any
Credit Extension
           pursuant to Section 4.02(a) of the Credit Agreement are true and
correct as of the date of
           the Amendment, except to the extent that such representations and
warranties specifically
           refer to an earlier date, in which case they are true and correct as
of such earlier date, and
           except that for purposes of this clause, the representations and
warranties contained in
           subsections (a) and (b) of Section 5.05 of the Credit Agreement shall
be deemed to refer
           to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of
           Section 6.01 of the Credit Agreement.

                                    (iii)       Giving effect to this Amendment,
no Default or Event of Default
           under the Credit Agreement has occurred and remains continuing.

                        4.        Counterparts. This Amendment may be executed
in counterparts in accordance with Section 10.10 of the Credit Agreement.

                        5.        Confirmation. In all other respects, the terms
of the Credit Agreement and the other Loan Documents are hereby confirmed.


[Signature Page Follows]









-2-

 

                        IN WITNESS WHEREOF, Borrower and the Administrative
Agent have executed this Amendment as of the date first written above by their
duly authorized representatives.

AZTAR CORPORATION


By:     NEIL CIARFALIA                                 
           Neil Ciarfalia
Title:  CFO, VP & Treasurer       
           [Printed Name and Title]

BANK OF AMERICA, N.A., as Administrative Agent

By:    CHRIS M. LEVINE                                 
          Chris M. Levine
Title: Assistant Vice President  
          [Printed Name and Title]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

Exhibit A to Amendment

CONSENT OF LENDER

                         Reference is hereby made to that certain Amended and
Restated Credit Agreement dated as of July 22, 2004 (as amended, the "Credit
Agreement"), among Aztar Corporation ("Borrower"), the Lenders party thereto,
and Bank of America, N.A., as Administrative Agent.

                         The undersigned Lender hereby consents to the execution
and delivery of the Fourth Amendment to Amended and Restated Credit Agreement by
the Administrative Agent on its behalf, substantially in the form of the most
recent draft thereof presented to the undersigned Lender.

                         Date: July 17, 2006

 

AIB Debt Management, Limited                               


[Name of Institution]

By: MARTIN CHIN                                            
       Martin Chin
       Senior Vice President, Investment Advisor to AIB
       Debt Management, Limited                                     
       [Printed Name and Title]
 

By: DERRICK LYNCH                                         
       Derrick Lynch
       Assistant Vice President, Investment Advisor
       to AIB Debt Management, Limited                 
       [Printed Name and Title]


                         Date: July 17, 2006

 

Allied Irish Banks, P.L.C.                                    


[Name of Institution]

By: MARTIN CHIN                                            
       Martin Chin
       Senior Vice President                                    
       [Printed Name and Title]
 

By: DERRICK LYNCH                                     
       Derrick Lynch
       Assistant Vice President                              
       [Printed Name and Title]

 


                         Date: July 12, 2006

 

Bank of America, N.A.                                      


[Name of Institution]

By: BRIAN D. CORUM                                    
       Brian D. Corum
       Senior Vice President                                  
       [Printed Name and Title]


                         Date: July 17, 2006

 

The Bank of Nova Scotia                                  


[Name of Institution]

By: MARK SPARROW                                    
       Mark Sparrow
       Director                                                       
       [Printed Name and Title]


                         Date: July 14, 2006

 

Bank of Scotland                                                


[Name of Institution]

By: KAREN WEICH                                         
       Karen Weich
       Assistant Vice President                              
       [Printed Name and Title]


                         Date: July 14, 2006

 

Calyon New York Branch                                  


[Name of Institution]

By: F. FRANK HERRERA                                
       F. Frank Herrera
       Director                                                        
       [Printed Name and Title]  


By: GILL REALON                                           
       Gill Realon
       Director                                                        
       [Printed Name and Title]

 


                         Date: July 17, 2006

 

Capital One, N.A.                                   


[Name of Institution]

By: CHRIS HASKEW                            
       Chris Haskew
       SVP                                                  
       [Printed Name and Title]


                         Date: July 17, 2006

 

The Cit Group/Equipment Financing, Inc.        


[Name of Institution]

By: SCOTT PLOSHAY                                     
       Scott Ploshay
       VP                                                                
       [Printed Name and Title]


                         Date: July 12, 2006

 

Citicorp North America, Inc.                           


[Name of Institution]

By: JOHN JUDGE                                          
       John Judge
       Vice President                                           
       [Printed Name and Title]


                         Date: July 17, 2006

 

Commerzbank AG, New York and Grand Cayman
Branches                                                                   
[Name of Institution]

By: WERNER SCHMIDBAUER                     
       Werner Schmidbauer,
       SVP                                                            
       [Printed Name and Title]

 


By: KARLA WIRTH                                        
       Karla Wirth
       AVP                                                             
       [Printed Name and Title]


                         Date: July 13, 2006

 

Deutsche Bank Trust Company Americas           


[Name of Institution]

By: MARY KAY COYLE                                   
       Mary Kay Coyle
       Managing Director                                        
       [Printed Name and Title]  


By: JOANNA SOLIMAN                                  
       Joanna Soliman
       Assistant Vice President                               
       [Printed Name and Title]


                         Date: July 17, 2006

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch    


[Name of Institution]

By: BENJAMIN LIN                                       
       Benjamin Lin
       EVP & General Manager                           
       [Printed Name and Title]


                         Date: July 17, 2006

 

Eaton Vance Institutional Senior Loan Fund
By: Eaton Vance Management as Investment Advisor
[Name of Institution]

By: MICHAEL B. BOTTHOF                      
       Michael B. Botthof
       Vice President                                          
       [Printed Name and Title]


                         Date: July 13, 2006

 

General Electric Capital Corporation                        


[Name of Institution]

By: JOSEPH BADINI                                               
       Joseph Badini
       Duly Authorized Signatory                                 
       [Printed Name and Title]

                         Date: July 17, 2006

 

Grayson & Co.                                                      
By: Boston Management and Research
as Investment Advisor                                           
[Name of Institution]

By: MICHAEL B. BOTTHOF                              
       Michael B. Botthof
       Vice President                                                  
       [Printed Name and Title]


                         Date: July 17, 2006

 

National City Bank of Indiana                          


[Name of Institution]

By: JEFF DYSERT                                           
       Jeff Dysert
       Vice President                                            
       [Printed Name and Title]



                         Date: July 17, 2006

 

The Norinchukin Bank, New York Branch
through State Street Bank and Trust Company N.A. as Fiduciary Custodian
By: Eaton Vance Management, Attorney-in-fact             
[Name of Institution]

By: MICHAEL B. BOTTHOF                              
       Michael B. Botthof
       Vice President                                                  
       [Printed Name and Title]


                         Date: July 17, 2006

 

Societe Generale                                              


[Name of Institution]

By: PATTY WRIGHT                                     
       Patricia Wright
       VP                                                             
       [Printed Name and Title]


                         Date: July 17, 2006

 

Sovereign Bank                                                


[Name of Institution]

By: CHRIS WOLFSLAYER                                 
       Chris D. Wolfslayer
       Vice President                                            
       [Printed Name and Title]


                         Date: July 14, 2006

 

U.S. Bank National Association                             


[Name of Institution]

By: SCOTT J. BELL                                                
       Scott J. Bell
       Senior Vice President                                        
       [Printed Name and Title]